Citation Nr: 1734610	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  11-32 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to February 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2010, July 2016, and August 2016 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran was granted service connection for PTSD in February 2010 at a 10 percent disability rating, effective September 9, 2009.  The Veteran appealed the initial disability rating assigned.  In an October 2011 rating decision, the RO granted an increased rating of 50 percent for PTSD, effective September 9, 2009.  Although an increased rating has been granted, the maximum schedular rating has not been assigned and the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  

The issue seeking an increased rating for PTSD was previously before the Board in August 2013, while both issues were before the Board in June 2014.  Each time the Board remanded the appeal for further development.

The Board acknowledges that in September 2016 the Veteran submitted VA Form 21-0958, Notice of Disagreement (NOD), with a July 2016 rating decision that denied service connection for seizures.  The Board's review of the claims file reveals that the AOJ is in the process of taking action on this NOD.  As such, the Board will not take any further action on the matter, and it will only be before the Board if the Veteran timely files a substantive appeal after a statement of the case (SOC) is issued.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.



REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claims so that every possible consideration is afforded.

In the previous June 2014 remand, the Board requested that Social Security Administration (SSA) records be associated with the claims file.  After review of the SSA records dated July 2014, it was noted that the Veteran's anxiety and PTSD disorder were "severe."  In psychological evaluation, the psychologist noted that the Veteran had moderate difficulties in social function, moderate difficulties in concentration, and some restrictions of daily living.  The psychologist also noted "significant" cognitive and behavioral issues.  Mental residual functional capacity assessment showed that the Veteran had memory limitations, limited ability to understand and remember detailed instruction, but retained "the mental ability to understand and remember simple routine instructions and work procedures."  The psychologist also noted that the Veteran's concentration and social interaction abilities were moderately limited by his disability.  At that time, the Veteran reported he had experienced several anxiety attacks that related to his general anxiety and hypervigilance. 

These records show a worsening of symptoms since the last VA examination dated October 2013.  In that examination, the examiner noted that the Veteran suffered from irritability and difficulty in social settings, but still retained some social functioning.  Additionally, the examiner noted that thought processes were linear and logical and insight and judgment appeared to be intact.  As the evidence from SSA indicates a potential worsening of the Veteran's symptoms remand for a new examination is needed.   

The issue of a TDIU is inextricably intertwined with the rating of PTSD.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Therefore, readjudication of TDIU must be deferred until further development is completed on the claim seeking an increased rating for PTSD.  

Accordingly, the case is REMANDED for the following actions:

1. Arrange for a psychiatric examination to assess the nature and current severity of the Veteran's service-connected PTSD.  The Veteran's entire record must be made available to the examiner in conjunction with the examination.  Any indicated tests and studies should be completed.  Pathology, symptoms (frequency and severity), and any associated impairment of daily and occupational functioning should be described in detail.  

2. After undertaking the above actions and any other necessary development, review the record and readjudicate the claims.  If any claim remains denied, in whole or in part, issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




